  Case 3:20-cv-02251-G-BN Document 5 Filed 09/15/20        Page 1 of 1 PageID 22



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




DEMETRIS PARDUE,                          )
                                          )
             Plaintiff,                   )
                                          )
VS.                                       )      CIVIL ACTION NO.
                                          )
JOHN DOE,                                 )      3:20-CV-2251-G (BN)
                                          )
             Defendant.                   )
                                          )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case (docket entry 4). No objections were filed. The district

court reviewed the proposed findings, conclusions, and recommendation for plain

error. Finding none, the court ACCEPTS the findings, conclusions, and

recommendation of the United States Magistrate Judge.

             SO ORDERED.


September 15, 2020.

                                       ________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
